SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2012 Alto PalermoS.A. (APSA) (Exact name of Registrant as specified in its charter) Alto Palermo S.A. (APSA) (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x ALTO PALERMO S.A. (APSA) (THE “COMPANY”) REPORT ON FORM 6-K Attached is a copy of theEnglish translation of the Financial Statements for the six-month period ended on December 31, 2011 and December 31, 2010 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires: ALTO PALERMO S.A. (APSA) Free translation of the Consolidated Financial Statements For the six-month periods beginning on July 1, 2011 and 2010 and ended December 31, 2011 and 2010 ALTO PALERMO S.A. (APSA) Moreno 877 – 22º Floor – Autonomous City of Buenos Aires Financial Statements for the six-month period ended December 31, 2011 Fiscal year No. 122 beginning on July 1, 2011 Presented comparatively In thousands of Argentine Pesos (See Note 1 to the Basic Financial Statements) Free translation from the original prepared in spanish for publication in Argentina Principal Activity: Real estate investment and development Dates of registration with the Public Registry of Commerce: -Of the By-laws: August 29,1889 -Of last amendment: January 16, 2008 Registration number with the Superintendence of Corporations:: Duration of the Company: Until August 28, 2087 Name of parent Company: IRSA Inversiones y Representaciones Sociedad Anónima Legal Address: Bolívar 108 – 1° Floor– Autonomous City of Buenos Aires Main activity: Real estate investment Percentage of votes of the parent Company on the equity: 94.87 % (See Note 8.j to the Basic Financial Statements) CAPITAL STATUS (Note 4 to the Basic Financial Statements) Type of stock Authorized for Public Offer of Shares . Subscribed, Issued and Paid up Ps. Common stock with a face value ofPs.0.1 per share and entitled to 1 vote each Alejandro G. Elsztain Executive Vice-President acting as President - 1 - ALTO PALERMO S.A. (APSA) Consolidated Balance Sheets as of December 31, 2011 and June 30, 2011. (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina (Notes 1 and 3) (Notes 1 and 3) (Notes 1 and 3) (Notes 1 and 3) ASSETS LIABILITIES CURRENT ASSETS CURRENT LIABILITIES Cash and banks (Note 4.a) Trade accounts payable (Note 4.i) Other investments, net (Note 4.b) Short-term debt (Note 4.j) Account receivable, net (Note 4.c) Salaries and social security payable (Note 4.k) Other receivables and prepaid expenses, net (Note 4.d) Taxes payable (Note 4.l) Inventory (Note 4.e) Customer advances (Note 4.m) Total Current Assets Dividends payable (Note 4.n) - Other liabilities (Note 4.o) Total Debts Provisions (Note 4.p) Total Current Liabilities NON-CURRENT LIABILITIES Trade accounts payable (Note 4.i) 24 47 NON-CURRENT ASSETS Long-term debt (Note 4.j) Account receivable, net (Note 4.c) Taxes payable (Note 4.l) Other receivables and prepaid expenses, net (Note 4.d) Customer advances (Note 4.m) Inventory (Note 4.e) Other liabilities (Note 4.o) Fixed assets, net (Note 4.f) Total Debts Other investments, net (Note 4.b) Provisions (Note 4.p) Intangible assets, net (Note 4.g) Total Non-Current Liabilities Subtotal Non-Current Assets Total Liabilities Negative goodwill, net (Note 4.h) ) ) Minority interest Total Non-Current Assets SHAREHOLDERS’ EQUITY Total Assets Total Liabilities and Shareholders’ Equity The accompanying notes are an integral part of these Consolidated Financial Statements. Alejandro G. Elsztain Executive Vice-President acting as President - 2 - ALTO PALERMO S.A. (APSA) Consolidated Statements of Income For the six months periods beginning on July 1, 2011 and 2010 and ended December 31, 2011 and 2010 (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina (Notes 1 and 3) (Notes 1 and 3) Revenues: Leases and services Consumer financing Other Total revenues Costs: Leases and services ) ) Consumer financing ) ) Other ) ) Total costs ) ) Gross profit: Leases and services Consumer financing Other Total gross profit Selling expenses ) ) Administrative expenses ) ) Gain from recognition of inventories at net realizable value Net income from retained interest in securitized receivables - Subtotal ) ) Operating income Net income on equity investees Amortization of negative goodwill, net Financial gain (loss) generated by assets: Interest Foreign currency exchange gain Other holding results ) Subtotal ) Financial loss generated by liabilities: Interest ) ) Foreign currency exchange loss ) ) Other holding results ) - Subtotal ) ) Total financial results, net (Note 4.q) ) ) Other income (expenses), net ) ) Income before taxes and minority interest Income tax expense ) ) Minority interest ) ) Net income for the period Basic net income per share (Note 3.p) to the Basic Financial Statements) Diluted net income per share (Note 3.p) to the Basic Financial Statements) The accompanying notes are an integral part of these Consolidated Financial Statements. Alejandro G. Elsztain Executive Vice-President acting as President - 3 - ALTO PALERMO S.A. (APSA) Consolidated Statements of Cash Flows (1) For the six months periods beginning on July 1, 2011 and 2010 and ended December 31, 2011 and 2010 (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina (Notes 1 and 3) (Notes 1 and 3) CHANGES IN CASH AND CASH EQUIVALENTS Cash and cash equivalents as of the beginning of the year Cash and cash equivalents as of the end of the period Increase in cash and cash equivalents CAUSES OF CHANGES IN CASH AND CASH EQUIVALENTS CASH FLOWS FROM OPERATING ACTIVITIES Net incomefor the period Adjustments to reconcile net income (loss) to cash flows from operating activities Depreciation of fixed assets Impairment of fixed assets - Income on equity investments ) ) Amortization of intangible assets Amortization of negative goodwill, net ) ) Loss on intangible assets sold ) Net carrying value of fixed assets sold 42 Provision for tax on personal assets of shareholders 87 Charge of provision for contingencies, net 26 Allowance for doubtful accounts, net ) Net loss from retained interest in securitized receivables - ) Provision for Directors’ fees Minority interest Income tax Financial results Other financial results ) - Transactions with derivative financial instruments - Long-term incentive program reserve - Gain for recognition of inventories at net realizable value ) ) Net income from sales of real estate property ) ) Changes in operating assets and liabilities: Increase in accounts receivable ) ) Decrease (Increase) in other receivables and prepaid expenses ) Decrease in inventory Increase in trade accounts payable Increase in customer advances Decrease in taxes payable ) ) Decrease in salaries and social security payable ) ) Decrease in provision for contingencies ) ) Increase in intangible assets ) ) Decrease in other liabilities ) ) Net cash provided by operating activities Alejandro G. Elsztain Executive Vice-President acting as President - 4 - ALTO PALERMO S.A. (APSA) Consolidated Statements of Cash Flows (Continued) (1) For the six months periods beginning on July 1, 2011 and 2010 and ended December 31, 2011 and 2010. (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina. (Notes 1 and 3) (Notes 1 and 3) CASH FLOWS FROM INVESTING ACTIVITIES (Outflows) Inflows of cash by acquisition/sale of subsidiaries ) Acquisition of fixed assets ) ) Increase in current investments ) Purchase of TGLT´s shares ) ) Loans collected from third parties - 41 Purchase option Arcos del Gourmet S.A´s shares - ) Loans granted to related parties ) ) Collection of receivables from related parties Acquisition of undeveloped parcels of land and other real estate - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payment of overdraft ) ) Cash from minority shareholders’ capital contributions to subsidiaries Payment of seller financing of shares ) ) Proceeds from overdrafts - Payment of interests of Non-Convertible Notes ) ) Proceeds from issuance of short-term debt - Proceeds from short-term and long-term debts - Payment of dividends ) ) Payment of related parties interests ) - Payment of Non-Convertible Notes ) - Dividends paid to minority shareholders ) - Reimbursement of dividends - Net cash used in financing activities ) ) INCREASE IN CASH AND CASH EQUIVALENTS Includes cash and banks and investments with a short-term realization. See Note 2.2.1 to the Basic Financial Statements The accompanying notes are an integral part of these Consolidated Financial Statements. Alejandro G. Elsztain Executive Vice-President acting as President - 5 - ALTO PALERMO S.A. (APSA) Consolidated Statements of Cash Flows (Continued) For the six months periods beginning on July 1, 2011 and 2010 and ended December 31, 2011 and 2010 (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina Supplemental cash flow information Income tax Non-cash activities: Decrease in short and long-term debt through an increase in shareholders´equity 38 Decrease in account receivable, net - Decrease in other receivables and prepaid expenses, net - Decrease in equity investments - Decrease in trade accounts payable ) - Decrease in other liabilities ) - Decrease in other investments through an increase in inventory - Decrease in inventory through an increase in fixed assets - Increase in dividends payable through a decrease in minority interest - Increase in investments through an increase on other liabilities - Liquidation of interest in credit card receivables - Decrease in inventory through a decreasein customer advances - Increase in fixed assets through an increase in short and long term debt - Increase in investments through a decrease in other receivables and prepaid expenses - Decrease in Intangible assets through a decrease in trade accounts payable - Acquisition/sale of equity investee in subsidiary company Accounts receivable ) Other receivables and prepaid expenses ) Investments - Fixed assets ) Intangibles assets ) - Short and long-term debt - ) Trade accounts payable ) Customer advances - Salaries and social security payable 49 ) Taxes payable ) Other liabilities 64 ) Total non-cash assets unconsolidated acquired ) Cash and cash equivalents acquired ) - Total unconsolidated net assets acquired ) Minority interest ) - Goodwill ) - Subsidiary companies sale/acquisition value ) Impairment and sale of investment (Tarshop S.A.) - ) Remaining investment in Tarshop S.A. - ) Cash and cash equivalents acquired - Amount financed by the sellers - Cash in advance ) (Outflows) Inflows of cash by acquisition/sale of subsidiaries ) Alejandro G. Elsztain Executive Vice-President acting as President - 6 - ALTO PALERMO S.A. (APSA) For the six-month periods beginning on July 1, 2011 and 2010 and ended December 31, 2011 and 2010 (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 1: PREPARATION OF THE CONSOLIDATED FINANCIAL STATEMENTS The Consolidated Financial Statements have been prepared in thousands of Argentine pesos. Alto Palermo S.A. (APSA), here in after the “Company” “APSA” has consolidated its Balance Sheets as of December 31, 2011 and June 30, 2011, the Statements of Income and Cash Flow for six-months periods ended December 31, 2011 and 2010 line by line with the financial statements of its controlled companies, following the procedure established in Technical Resolution No. 21 of the Argentine Federation of Professional Councils in Economic Sciences and approved by the Professional Council in Economic Sciences of the Autonomous City of Buenos Aires and the National Securities Commission. APSAMEDIA S.A. (the surviving company of Metroshop S.A. by change of corporate name) has been consolidated using the proportional consolidation method included in Technical Resolution No. 21 of the Argentine Federation of Professional Councils in Economic Sciences and approved by the Professional Council in Economic Sciences of the Autonomous City of Buenos Aires and the National Securities Commission, up to December 31, 2010. As from January 1, 2011 the consolidation was made line for line as described in Note 8.k) to the Basic Financial Statements. The Company Nuevo Puerto de Santa Fe S.A. has been consolidated under the proportional consolidation method in accordance with Technical Resolution No. 21 of the Argentine Federation of Professional Councils in Economic Sciences, approved by the Professional Council in Economic Sciences of the Autonomous City of Buenos Aires and the National Securities Commission. Torodur S.A. has been considered an integrated entity. See Note 2.2 to the Basic Financial Statements. As of December 31, 2010 the Statement of Income and the Statement of Cash Flows include results and cash flows, respectively, for the two-month period in which APSA still held control on Tarshop S.A. As from the sale, results generated from the remaining investment are disclosed under caption Net income on equity investees. - 7 - ALTO PALERMO S.A. (APSA) NOTE 1: (Continued) The following table shows a summary of the effect that would have had Tarshop S.A.’s unconsolidated on the Statements of Income and Cash Flows as of December 31, 2010. Caption Issued Financial Statements as of Ps. Tarshop S.A. as of Ps. Financial Statements considering the sale of 12.31.10 Ps. Revenues ) Costs ) ) Gross profit ) Operating Income ) Net income on equity investees Net income for the period - Cash provided by operating activities Cash (used in) provided by investing activities ) ) Cash used in financing activities ) ) ) COMPARATIVE INFORMATION The comparative information at June 30, 2011 and December 31, 2010 included in these financial statements arise from the financial statements as of such dates. Certain reclassifications of prior year information have been made to conform to the current period presentation. - 8 - ALTO PALERMO S.A. (APSA) Notes to the Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 2: CORPORATE CONTROL The following table shows the data concerning the corporate control: Percentage of capital stock owned as of Financial statements for consolidation purposes Torodur S.A. (3) - Emprendimiento Recoleta S.A. Tarshop S.A. (1) 20 20 Shopping Neuquén S.A. Fibesa S.A. Conil S.A. Panamerican Mall S.A. 80 80 Arcos del Gourmet S.A. 80 Apsamedia S.A. (2) 50 Nuevo Puerto Santa Fe S.A. (4) 50 - See Note 8.i. to the Basic Financial Statements. See Note 8.k) to the Basic Financial Statements. See also Note 8.b). On June 13, 2011 a direct interest in Torodur S.A was acquired. See Note 8.o) to the Basic Financial Statements. 33.33% direct and 16.66% indirect through its interest in Torodur S.A See Note 8.p) to the Basic Financial Statements. NOTE 3: SIGNIFICANT ACCOUNTING POLICIES The Financial Statements of the subsidiaries mentioned in Note 2 have been prepared on a consistent basis with those applied by Alto Palermo S.A. Note 2 to the Basic Financial Statements details the most significant accounting policies and below are the most relevant accounting policies adopted by the subsidiaries, which are not included in that note. a. Revenue Recognition Consumer financing operations Revenues derived from credit card transactions consist of commissions and financing income, charges to clients for life and disability insurance and for statements of account, among others. Commissions are recognized at the time the merchants’ transactions are processed, while the rest financing income is recognized when accrued. Income generated from granting consumer loans mainly includes financial interests, which are recognized by the accrual method during the period, irrespective of whether collection has o has not been made. - 9 - ALTO PALERMO S.A. (APSA) Notes to the Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 3: (Continued) Lease agent operations Fibesa S.A., company in which APSA has shares of 99.99996%, acts as the leasing agent for the Company bringing together the Company and potential lessees for the retail space available in certain of the Company’s shopping centers. Fibesa S.A.’s revenues are derived primarily from collected commissions calculated as a percentage of the final rental income value, admission’s rights and from rental of advertising spaces. Revenues are recognized at the time that the transaction is successfully concluded. b. Investments b.1 Notes Investment in Notes issued by Cresud S.A.C.I.F. y A. has been valued based on the best possible estimate of the discounted amount to be collected using the respective internal rate of return estimated upon capitalization because they will be kept by the Company through maturity. c. Intangible Assets c.1.Concession Intangible assets include Arcos del Gourmet S.A.’s concession right, which will be amortized over the life of the concession agreement (See Note 8.a) to the Basic Financial Statements), after the opening of the shopping center. c.2.Pre-operating expenses These expenses are amortized on a straight-line basis over a three-year period starting upon the opening of the shopping center. The net carrying value of the intangible assets does not exceed its estimated recoverable value at the period/ year end. d. Minimum Presumed Income Tax (MPIT) The Company has recognized the MPIT accrued over the period/ year and paid in previous years as a credit, as it estimates that in futures years, it may be computed towards paying income tax. - 10 - ALTO PALERMO S.A. (APSA) Notes to the Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4: BREAKDOWN OF THE MAIN CAPTIONS The breakdown of the main captions of these Consolidated Financial Statements is as follows: a) Cash and banks: Cash in local currency Cash in foreign currency Bank accounts in local currency Bank accounts in foreign currency Total cash and banks b) Other investments, net: Current Mutual funds in local currency (ii) Mutual funds in foreign currency (i) Non convertible Notes - Cresud S.A.C.I.F. y A. (Note 8.c) and Note 5) Mortgages bonds issued by Banco Hipotecario S.A. (Note 5) Interest receivable – Non convertible notes - Cresud S.A.C.I.F. y A. (Note 8.c) and Note 5) 57 46 Total Non-current Undeveloped parcels of land: -Caballito plot of land -Patio Olmos -Air Space Coto -Air Space Soleil Factory -Other real estate Non convertible Notes - Cresud S.A.C.I.F. y A. (Note 8.c) and Note 5) Other investments 56 56 Subtotal Equity investments in companies Equity investee (Tarshop S.A.) Cost method (TGLT S.A.) Shares´ purchase advances - Subtotal Total Total other investments, net (i) Considered as cash equivalents for purposes of the Consolidated Statements of Cash Flows. (ii) As of December 31, 2011 and June 30, 2011 include Ps. 23,778 and Ps. 342, respectively, considered as cash equivalents for purposes of the Consolidated Statements of Cash Flows. - 11 - ALTO PALERMO S.A. (APSA) Notes to the Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4:(Continued) c)Accounts receivable, net: Current Checks to be deposited Leases and services receivable Debtors under legal proceedings Pass-through expenses receivable Consumer financing receivables Notes receivable Related parties (Note 5) Receivables with collections agents Credit cards receivable Mortgages receivable Torres de Abasto Receivable from sale of fixed assets - Allowance for doubtful accounts ) ) Total Non-current Leases and services receivable Mortgages receivable Torres de Abasto 55 Total Total accounts receivable, net d) Other receivables and prepaid expenses, net: Current Related parties (Note 5) Prepaid expenses Value Added Tax (VAT) – receivable Prepaid services Other tax credits – Gross revenue tax Other tax credits Guarantee deposits Loans granted 47 Refunds receivable - Income tax credits, net - 7 Others Total - 12 - ALTO PALERMO S.A. (APSA) Notes to the Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4:(Continued) Non-current Value Added Tax (VAT) – receivable Imputed interest of non-current receivables ) ) Deferred income tax Deferred tax allowance ) ) Minimum Presumed Income Tax (MPIT) Prepaid expenses Mortgages receivable Allowance for doubtful mortgage receivable ) ) Guarantee deposits 35 Expenses to be accrued Reimbursements receivable Other tax credits Others Total Total other receivables and prepaid expenses, net e) Inventory: Current Torres Rosario under construction Rosario plot of land Others Torres Rosario Total Non-current Units to be received Beruti (Note 5) Torres Rosario under construction Torres Rosario - Total Total inventory - 13 - ALTO PALERMO S.A. (APSA) Notes to the Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4:(Continued) f) Fixed assets, net: Properties: Shopping Centers: Dot Baires Abasto Alto Palermo Patio Bullrich Soleil Factory Mendoza Plaza Alto Rosario Alto Avellaneda Paseo Alcorta Córdoba Shopping - Villa Cabrera Alto NOA Buenos Aires Design La Ribera Shopping - Other properties Offices Dot Baires Offices Shopping Center Neuquén Project (Note 8.a)) Units to be received Beruti (Note 5) Facilities 78 80 Suppliers advances Furniture, fixture and equipment Computer equipment Software Leasehold improvements 21 Vehicles 10 13 Work in progress: Dot Baires Buenos Aires Design Alto Rosario Patio Bullrich Paseo Alcorta Abasto Alto Avellaneda Alto NOA 52 Alto Palermo Mendoza Plaza Córdoba Shopping - Villa Cabrera Soleil Factory Arcos del Gourmet - Neuquén Project Offices Total fixed assets, net - 14 - ALTO PALERMO S.A. (APSA) Notes to the Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4:(Continued) g) Intangible assets, net: Preoperating expenses Arcos del Gourmet S.A.´s concession Trademarks Total intangible assets, net h) Negative goodwill, net: Arcos del Gourmet S.A. - Nuevo Puerto Santa Fe S.A. - Conil S.A. Soleil Factory ) ) Empalme S.A.I.C.F.A. y G. ) ) Mendoza Plaza Shopping S.A. ) ) Emprendimiento Recoleta S.A. ) ) Total negative goodwill, net ) ) i) Trade accounts payable: Current Suppliers Accruals Related parties (Note 5) Others Total Non-current Suppliers 24 47 Total 24 47 Total trade accounts payable - 15 - ALTO PALERMO S.A. (APSA) Notes to the Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4:(Continued) j) Short-term and long-term debt: Current -Banks Overdrafts Accrued bank interests Subtotal -Financial Non-Convertible Notes (Note 5) Accrued interest on Non-Convertible Notes (Note 5) Seller financing - Arcos del Gourmet S.A. Accrued interest on Convertible Notes (Note 5) Deferred debt costs ) ) Seller financing of Soleil Factory goodwill Related parties (Note 5) Seller financing - Nuevo Puerto Santa Fe S.A - Subtotal Total Non-current -Financial Non-Convertible Notes Convertible Notes (Note 5) Seller financing of Soleil Factory goodwill Seller financing - Arcos del Gourmet S.A - Deferred debt costs ) ) Seller financing - Nuevo Puerto Santa Fe S.A - Total Total short-term and long-term debt - 16 - ALTO PALERMO S.A. (APSA) Notes to the Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4:(Continued) k) Salaries and social security payable: Provision for vacation, bonuses and others Social security payable Salaries payable - Others Total salaries and social security payable l) Taxes payable: Current Provision for Income tax, net Other taxes payable Tax payment facilities plan for income tax - Value Added Tax (VAT) – payable Income tax withholdings Other tax withholdings Gross revenue tax withholdings Tax amnesty plan for income tax payable Tax amnesty plan for municipality taxes payable Provision for gross revenue tax Tax amnesty plan for gross revenue tax payable MPIT, net Interest payable on tax debt - Total Non-current Tax amnesty plan for income tax payable Deferred income tax Other taxes payable Total Total taxes payable - 17 - ALTO PALERMO S.A. (APSA) Notes to the Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4:(Continued) m) Customer advances: Current Admission rights Lease advances Advance for sale of Rosario plot of land Customer advances Guarantee deposits Related parties (Note 5) - Total Non-current Admission rights Lease advances Guarantee deposits Total Total customer advances n) Dividends payable: Dividends payable - Total dividends payable - o) Other liabilities: Current Related parties (Note 5) Other liabilities - Accrual for Directors’ fees net of advances (Note 5) Transactions with derivative financial instruments - Withholdings and guarantee deposits Below market leases Contributed leasehold improvements Others Total - 18 - ALTO PALERMO S.A. (APSA) Notes to the Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4:(Continued) Non-current Contributed leasehold improvements Other liabilities Directors’ guarantee deposits (Note 5) 12 12 Total Total other liabilities p) Provisions: Current Provision for contingencies Total Non-current Provision for contingencies Total Total Provisions q) Financial results, net: Generated by assets: Interest income from past-due receivables Effect on the present value accounting Other interest Results from financial investments (Note 5) Subtotal interest Foreign currency exchange gain Other holding results (Note 5) ) Financial gain generated by assets ) - 19 - ALTO PALERMO S.A. (APSA) Notes to the Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4:(Continued) Generated by liabilities: Financial expenses (Note 5) ) ) Interest on taxes payable ) ) Other interest ) ) Subtotal interest ) ) Foreign currency exchange loss ) ) Loss from derivative financial instruments ) - Loss from update of advances for leases ) - Subtotal other holding results ) - Financial loss generated by liabilities ) ) Total financial results, net ) ) - 20 - ALTO PALERMO S.A. (APSA) Notes to the Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 5: BALANCES AND TRANSACTIONS WITH RELATED PARTIES The following is a summary of the balances and transactions with related parties: Company Investment- Current Investment- Non-current Accounts receivable, net - Current Other receivables and prepaid expenses, net – Current Inventory Fixed assets, net Trade accounts payable – Current Short-term debt Long- term debt Customer advances – Current Other liabilities– Current Other liabilities– Non-current Banco Hipotecario S.A. (2) - - - (1
